ROBERT L. BLAND, Judge.
State Road Commission station wagon No. C-21-28, operated by Edward Morris, was parked on a lot in front of the Kroger store, on East Washington street, in the city of Charleston, West Virginia, July 14, 1945. Mr. Morris had gone into the store. At the same time a 1940 model LaSalle automobile, bearing West Virginia license No. 36-558, owned by claimant T. L. Jamerson, and driven by Mrs. Margaret Jamerson Mottesheard, was also parked on the same lot while Mrs. Mottesheard did some shopping in the store. The operator of the state vehicle was backing out of the parking lot when he struck or caught the left fender of the Jamerson machine, damaging it to the extent of the amount of the claim *145filed against the road commission as shown by an invoice of the repair made to it.
The head of the state agency concerned concurs in the claim. It is approved as a valid claim against the state by an assistant attorney general.
An award is now, therefore, made in favor of claimant T. L. Jamerson for the sum of three dollars and six cents ($3.06).